IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


MARY F. KODENKANDETH,                      : No. 3 WAL 2019
                                           :
                    Petitioner             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
              v.                           :
                                           :
                                           :
DR. DAVID N. WESSEL, D.M.D.,               :
                                           :
                    Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 23rd day of July, 2019, the Petition for Allowance of Appeal and

the Application for Leave to Rebut Respondent’s Answer Containing Misrepresentations

are DENIED.